Per Curiam.
This action was tried in the District Court of 'Orange without a jury. The judgment was for plaintiff for $50, being two weeks’ wages. The state of the case, as settled by the court, shows that the action was brought to recover two weeks’ wages alleged to be due under a written contract of employment. The services for which claim was made were never rendered, because of plaintiff’s discharge by defendant. ‘The action, therefore^ should have been for breach of contract. The plaintiff’s duty under the contract was to act as driver or chauffeur of a motor truck, and to make deliveries and perform general work in a coal business.
The contract empowered the defendant to terminate the employment upon one week’s notice, if the plaintiff’s services were not satisfactory. The work to be performed was ordinary mechanical or manual labor, not involving personal taste or fancy, and, hence, the defendant had no legal right to arbitrarily dismiss the plaintiff.
The question of reasonable grounds of defendant’s dissatisfaction, as well as the question whether or not proper notice *451was given to the plaintiff, were fact questions for a jury, and since there was some evidence which would justify their submission to a jury, we will not review the finding on appeal.
The judgment will be affirmed.